Case 1:19-cv-11134-MBB Document 15 Filed 10/18/19 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

IN RE: MURYUM KHALID
CHRISTOPHER LOBOSCO
ORDER OF TEMPORARY ADMISSION

PER CURIAM

The Court, having been advised that Muryum Khalid and Christopher LoBosco, law
students at Boston University School of Law, have met the requirements as stated in Local Rule
83.5.4, Student Law Practice. The Court hereby allows the above named law students to proceed
under the supervision of Attorney Mary C. Connaughton, BBO#547353 in civil matter Moussaif v.
Paul Revere Transportation, Docket No, 19-cv-11134-IT in the Federal Court for the District of
Massachusetts until such time as Muryum Khalid and Christopher LoBosco graduate from their

study of law at Boston University Civil Litigation Program.

[> \ wy CP. © ew

Patti B. Saris
Chief Judge

DATED:

 

 
